Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-17-00706-CV

                IN THE INTEREST OF X.L.B., T.J.B., and V.C.B., Children

                 From the 451st Judicial District Court, Kendall County, Texas
                                   Trial Court No. 16-426
                          Honorable Bill R. Palmer, Judge Presiding

          BEFORE JUSTICE ANGELINI, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the order of the trial court is
REVERSED, and the cause is REMANDED to the trial court for further proceedings. It is
ORDERED that appellant Scott B. Barthel recover his costs of this appeal from appellee Casey A.
Barthel.

       SIGNED November 7, 2018.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice